Case 1:20-cv-21525-UU Document 53 Entered on FLSD Docket 12/07/2020 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 1:20-cv-21525-UU

  EL NOVILLO RESTAURANT, et al.,

         Plaintiffs,

  v.

  CERTAIN UNDERWRITERS AT LLOYD’S,
  LONDON, et al.,

        Defendants.
  _______________________________________/

                                               ORDER

         THIS CAUSE is before the Court upon Defendants’ Motion to Dismiss Plaintiffs’ First

  Amended Class Action Complaint (the “Motion”). D.E. 24. The Court has considered the Motion

  and the pertinent portions of the record and is otherwise fully advised in the premises. For the

  reasons that follow, the Motion is GRANTED.

  I.     Background

         Unless otherwise indicated, the following facts come from Plaintiffs’ First Amended Class

  Action Complaint [D.E. 20] (the “Amended Complaint”) and are accepted as true.

         Plaintiffs El Novillo Restaurant d/b/a DJJ Restaurant Corp. (“DJJ”) and El Novillo

  Restaurant d/b/a Triad Restaurant Corp. (“Triad” and, together with DJJ, “Plaintiffs”) each own,

  operate, manage, and control a restaurant by the name of “El Novillo.” D.E. 20 ¶¶ 16, 17. On July

  1, 2019, Defendants Certain Underwriters at Lloyd’s London (“Defendants”) issued commercial

  property insurance policy number 773TA10063 to DJJ and insurance policy number 773TA10064

  to Triad (the “Policies”). Id. ¶ 19. DJJ’s insurance policy describes the insured property as the El

  Novillo Restaurant located at 15450 New Barn Road in Hialeah, Florida. Id. ¶ 40. And Triad’s
Case 1:20-cv-21525-UU Document 53 Entered on FLSD Docket 12/07/2020 Page 2 of 13




  policy identifies the El Novillo Restaurant located at 6830 Bird Road in Miami, Florida as the

  insured property. Id.

         Plaintiffs allege that the Policies are “all-risk” commercial property insurance policies,

  “which cover loss or damage to the covered premises resulting from all risks other than those

  expressly excluded.” Id. ¶ 30. The Policies include “business interruption coverage,” which

  “promises to indemnify the insured for lost income and certain expenses in the event of a business

  interruption.” Id. More specifically, each Policy includes a “Business Income (and Extra Expense)

  Coverage Form,” which provides coverage for “Business Income” and “Extra Expense,” as well

  as additional coverage for actions taken by a “Civil Authority.” Id. ¶¶ 32, 38, 39.

         Plaintiffs allege that as a direct result of the global COVID-19 pandemic and certain

  governmental orders that restricted restaurant operations ostensibly designed to reduce the number

  of COVID-19 cases, “Plaintiffs could not use their properties as intended.” Id. ¶ 48. Plaintiffs

  specifically identify Emergency Order 02-20, issued on March 16, 2020 by Miami-Dade County

  Mayor Carlos Gimenez, which “restrict[ed] operating times for all restaurants within Miami-Dade

  County to 6 a.m. to 11 p.m. other than for delivery.” Id. ¶ 45. Plaintiffs also identify Emergency

  Order 03-20, issued by Mayor Gimenez on March 17, 2020, which had the effect of “closing all

  restaurants in Miami-Dade County other than for delivery or takeout.” Id. ¶ 46. Plaintiffs allege

  that they have “suffered both direct physical losses and damage to the properties in the form of

  diminished value, lost business income, a reduction in right of full ownership, and forced physical

  alterations during a period of restoration.” Id. ¶ 48.

         Plaintiffs assert that Defendants “are denying claims for business income losses and other

  covered expenses resulting from the measures put in place by the civil authorities to stop the spread

  of COVID-19.” Id. ¶ 7. According to Plaintiffs, “Defendants have no intention of providing



                                                    2
Case 1:20-cv-21525-UU Document 53 Entered on FLSD Docket 12/07/2020 Page 3 of 13




  coverage” for Plaintiffs’ purported business income losses stemming from the COVID-19

  pandemic. Id. ¶ 50. And Defendants purportedly “have taken the position in this litigation that

  Plaintiffs’ losses are not covered.” Id.

         Plaintiffs filed the Amended Complaint on July 6, 2020, asserting two causes of action of

  Defendants: Declaratory Judgment (Count I) and Anticipatory Breach of Contract (Count II).

  Defendants filed the Motion on July 16, 2020, seeking dismissal of the Amended Complaint for

  failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). The Motion is fully

  briefed and ripe for adjudication.

  II.    Legal Standard

         To state a claim, Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain

  statement of the claim showing that the pleader is entitled to relief.” While the Court must consider

  the allegations contained in the plaintiff’s complaint as true, this rule “is inapplicable to legal

  conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In addition, the complaint’s allegations

  must include “more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id.

  (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Thus, “[t]hreadbare recitals of

  the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

  (citing Twombly, 550 U.S. at 555).

         In practice, to survive a motion to dismiss, “a complaint must contain sufficient factual

  matter, accepted as true, to ‘state a claim of relief that is plausible on its face.’” Id. (quoting

  Twombly, 550 U.S. at 570). A claim has facial plausibility when the plaintiff pleads factual content

  that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged. Id. The plausibility standard requires more than a sheer possibility that a defendant has

  acted unlawfully. Id. Where a complaint pleads facts that are merely consistent with a defendant’s



                                                    3
Case 1:20-cv-21525-UU Document 53 Entered on FLSD Docket 12/07/2020 Page 4 of 13




  liability, it stops short of the line between possibility and plausibility of entitlement to relief. Id.

  Determining whether a complaint states a plausible claim for relief is a context-specific

  undertaking that requires the court to draw upon its judicial experience and common sense. Id. at

  679. A court may dismiss a case with prejudice if the allegations of a complaint, even when taken

  as true, afford no basis for relief or when amendment would be futile. E.g., Burger King Corp. v.

  Weaver, 169 F.3d 1310, 1320 (11th Cir. 1999)); Chiron Recovery Ctr., LLC v. United Health

  Servs., Inc., 438 F. Supp. 3d 1346, 1356 (S.D. Fla. 2020).

  III.   Analysis

         Florida law places the initial burden on an insured seeking to recover under an all-risk

  policy of proving that a loss occurred. See S.O. Beach Corp. v. Great Am. Ins. Co. of New York,

  305 F. Supp. 3d 1359, 1364 (S.D. Fla. 2018), aff’d, 791 F. App’x 106 (11th Cir. 2019). At this

  stage of the litigation, therefore, Plaintiffs must sufficiently allege that their purported losses are

  covered under the Policies. See Timber Pines Plaza, LLC v. Kinsale Ins. Co., 192 F. Supp. 3d

  1287, 1293 (M.D. Fla. 2016). In determining coverage under an insurance policy, a court’s inquiry

  begins with “the plain language of the policy, as bargained for by the parties.” State Farm Fire &

  Cas. Co. v. Steinberg, 393 F.3d 1226, 1230 (11th Cir. 2004) (quoting Auto-Owners Ins. Co. v.

  Anderson, 756 So. 2d 29, 34 (Fla. 2000)). In other words, “insurance contracts are construed

  according to their plain meaning.” Garcia v. Federal Ins. Co., 473 F.3d 1131, 1135 (11th Cir.

  2006). If an insurance policy’s language is unambiguous, it governs. Steinberg, 393 F.3d at 1230.

  But where “the relevant policy language is susceptible to more than one reasonable interpretation,

  one providing coverage and the other limiting coverage, the insurance policy is considered

  ambiguous, and must be ‘interpreted liberally in favor of the insured and strictly against the drafter

  who prepared the policy.’” Id. (quoting Anderson, 756 So. 2d at 34).



                                                     4
Case 1:20-cv-21525-UU Document 53 Entered on FLSD Docket 12/07/2020 Page 5 of 13




          A. The Policies

          Under the Business Income (and Extra Expense) Coverage Form, the Policies provide

  coverage for lost income and certain expenses in the event of a business interruption or suspension.

  D.E. 24-1, pp. 37–45; D.E. 24-2, pp. 37–45. Relevant here, the Policies provide coverage for

  “Business Income” and “Extra Expense,” as well as additional coverage for actions taken by a

  “Civil Authority.” Id. at 37–38. The Business Income Coverage section states, in relevant part:

                 We will pay for the actual loss of Business Income you sustain due
                 to the necessary “suspension” of your “operations” during the
                 “period of restoration”. The “suspension” must be caused by direct
                 physical loss of or damage to property at premises which are
                 described in the Declarations and for which a Business Income
                 Limit of Insurance is shown in the Declarations. The loss or damage
                 must be caused by or result from a Covered Cause of Loss.

  Id. at 37. The Extra Expense Coverage section provides coverage for “necessary expenses you

  incur during the ‘period of restoration’ that you would not have incurred if there had been no direct

  physical loss or damage to property caused by or resulting from a Covered Cause of Loss. Id. The

  Civil Authority Additional Coverage section provides:

                 When a Covered Cause of Loss causes damage to property other
                 than property at the described premises, we will pay for the actual
                 loss of Business Income you sustain and necessary Extra Expense
                 caused by action of civil authority that prohibits access to the
                 described premises, provided that both of the following apply:
                 (1) Access to the area immediately surrounding the damaged
                     property is prohibited by civil authority as a result of the
                     damage, and the described premises are within that area but are
                     not more than one mile from the damaged property; and
                 (2) The action of civil authority is taken in response to dangerous
                     physical conditions resulting from the damage or continuation
                     of the Covered Cause of Loss that caused the damage, or the
                     action taken to enable a civil authority to have unimpeded access
                     to that damaged property.

  Id. at 38.



                                                   5
Case 1:20-cv-21525-UU Document 53 Entered on FLSD Docket 12/07/2020 Page 6 of 13




         Relevant to the above coverage provisions, the Policies define “suspension” as “[t]he

  slowdown or cessation of your business activities.” Id. at 45. “Period of restoration” means the

  period of time that begins “after the time of direct physical loss or damage,” and ends on the earlier

  of “[t]he date when the property at the described premises should be repaired, rebuilt or replaced”

  or “[t]he date when business is resumed at a new permanent location.” Id. And “Covered Cause

  of Loss” is defined as “direct physical loss unless the loss is excluded or limited in this policy.”

  Id. at 49. The terms “physical loss,” “loss,” “damage,” and “property damage” are undefined.

         B. Business Income and Extra Expense Coverage

         Defendants assert that the Amended Complaint should be dismissed because under the

  Business Income and Extra Expense Coverage sections, the “Policies provide coverage for

  business income losses only if such losses are the result of ‘direct physical loss of or damage to’

  the Properties,” and the Amended Complaint contains no plausible allegations that the insured

  properties have suffered any such loss or damage. D.E. 24. Defendants contend that “Plaintiffs

  make conclusory allegations that they have suffered direct physical damage, but the Amended

  Complaint is devoid of any mention of what physical damage occurred, how the physical damage

  occurred, and when the physical damage occurred.” Id. According to Defendants, “none of

  Plaintiffs’ allegations even if taken as true, state a plausible claim that Plaintiffs have suffered a

  ‘direct physical loss or damage’ as required to trigger coverage under the Policies.” Id.

         In response, Plaintiffs acknowledge that “direct physical loss of or damage to property” is

  not defined by the Policies, and they agree that the definition of this term “is critical to determining

  the scope of the Policies’ business income coverage.” D.E. 29. But Plaintiffs argue that this term

  “must be read to include intangible losses” such as “a loss of functionality or intended use.” Id.

  Plaintiffs contend that when interpreted “in the context of the entire policy,” the Policies “do not



                                                     6
Case 1:20-cv-21525-UU Document 53 Entered on FLSD Docket 12/07/2020 Page 7 of 13




  support Defendants’ conclusion that ‘direct physical loss of or damage to’ connotes only structural

  damage.” Id.

         In each Policy, the term “direct physical loss” first appears in the Policies’ definition of

  “Covered Causes of Loss.” As noted above, a “Covered Cause of Loss” is defined as a “direct

  physical loss unless the loss is excluded or limited in this policy.” D.E. 24-1, p. 49; D.E. 24-2, p.

  49. Based on this definition, Plaintiffs argue that any loss expressly excluded under the Policies

  “must also be defined as a ‘direct physical loss’” because “there would be no reason to draft a

  specific exclusion for a category of losses not covered in the first instance.” D.E. 29. And

  according to Plaintiffs, certain policy exclusions “contemplate losses that do not arise from

  structural or tangible damage to covered property, but instead deprive the insured of the property’s

  intended use.” Id.

         In making this argument, Plaintiffs necessarily rely on the Policies’ exclusionary

  provisions in an effort to establish coverage under the Policies. The Florida Supreme Court,

  however, has squarely rejected such an approach. In Siegle v. Progressive Consumers Insurance

  Co., the court recognized that “policy exclusions cannot create coverage where there is no coverage

  in the first place.” 819 So. 2d 732, 740 (citation omitted). The Siegle court continued: “This

  statement of the law is undeniable—the existence or nonexistence of an exclusionary provision in

  an insurance contract is not at all relevant until it has been concluded that the policy provides

  coverage for the insured’s claimed loss.” Id. Accordingly, Plaintiffs’ reliance on the Policies’

  exclusionary provisions must be rejected as a means to establish coverage in the first instance.

         As an additional basis to establish coverage, Plaintiffs point to the express language of the

  Business Income Coverage section, which “provides coverage for any ‘suspension’ of ‘operations’

  caused by ‘direct physical loss of or damage to’ property at the premises described in the



                                                   7
Case 1:20-cv-21525-UU Document 53 Entered on FLSD Docket 12/07/2020 Page 8 of 13




  Declarations.” D.E. 29 (emphasis in original). Plaintiffs argue that the “use of the disjunctive ‘or’

  indicates that a ‘loss of’ property is distinct from ‘damage to’ property.” Id. And because the

  terms “damage” and “property damage” “certainly include structural damage to property,”

  Plaintiffs contend that the term “direct physical loss” cannot be “limited to mean only structural

  damage.” Id.

         Further, Plaintiffs assert that “reading the Policies to cover nonstructural losses accords

  with the common meaning afforded their plain terms.” Id. Plaintiffs offer dictionary definitions

  of the words “direct,” “physical,” and “loss” in an effort to establish that, taken together, “direct

  physical loss” may mean “an actual loss of possession,” or “the loss of something material, as

  opposed to mental or spiritual.” Id. As such, Plaintiffs argue that “the loss of a business, or some

  aspect thereof, and the temporary loss of possession of one’s property, real or personal, both

  qualify as ‘direct physical losses.’” Id.

         Chief Judge Moore had occasion to consider the meaning of “direct physical loss of or

  damage to” property under a similar commercial insurance policy. See Mama Jo’s, Inc. v. Sparta

  Insurance Co., No. 17-CV-23362, 2018 WL 3412974, at *1 (S.D. Fla. June 11, 2018). In Mama

  Jo’s, the plaintiff restaurant sought coverage for a purported loss “in the form of construction

  debris and dust” from construction roadwork that was performed at the street adjacent to the

  restaurant. Id. The plaintiff argued that “the migration of dust and construction debris from the

  roadwork adjacent to the restaurant caused damage to the restaurant” and “that this dust and debris

  constitute[d] ‘direct physical loss’ to the Property under the Policy.” Id. at *8.

         Judge Moore determined that the term “direct physical loss” contemplates “an actual

  change in insured property then in a satisfactory state, occasioned by accident or other fortuitous

  event directly upon the property causing it to become unsatisfactory for future use or requiring that



                                                    8
Case 1:20-cv-21525-UU Document 53 Entered on FLSD Docket 12/07/2020 Page 9 of 13




  repairs be made to make it so.” Id. at *9 (internal quotation marks and citation omitted) (emphasis

  added). Judge Moore continued:

                 “The requirement that the loss be ‘physical,’ given the ordinary
                 definition of that term, is widely held to exclude alleged losses that
                 are intangible or incorporeal and, thereby, to preclude any claim
                 against the property insurer when the insured merely suffers a
                 detrimental economic impact unaccompanied by a distinct,
                 demonstrable, physical alteration of the property.”
  Id. (quoting Couch on Insurance § 148:46 (3d Ed. West 1998)). Ultimately, Judge Moore

  concluded that the plaintiffs “cannot recover under the Business Income (And Extra Expense)

  Coverage because Plaintiff cannot show that there was any suspension of operations caused by

  ‘physical damage.’” Id. at *10. Indeed, the restaurant in Mama Jo’s “remained open every day,

  customers were always able to access the restaurant, and suppliers were always able to access the

  restaurant.” Id.

         The Eleventh Circuit recently affirmed the Mama Jo’s decision. See Mama Jo’s Inc. v.

  Sparta Ins. Co., 823 F. App’x 868, 880 (11th Cir. 2020). In determining whether coverage existed

  under the policy at issue, the Eleventh Circuit also addressed the definition of “direct physical

  loss” and determined that “‘direct’ and ‘physical’ modify loss and impose the requirement that the

  damage be actual.” Id. at 879 (citing Homeowners Choice Prop. & Cas. v. Maspons, 211 So. 2d

  1067, 1069 (Fla. 3d DCA 2017)). The Eleventh Circuit affirmed Judge Moore’s order, holding

  that the plaintiff failed to show that it “suffered a loss which is both direct and physical.” Id.

  (internal quotation marks omitted).

         Relying on Mama Jo’s, Magistrate Judge Torres recommended dismissal of a case in which

  the plaintiff sought to recover insurance benefits for the loss of business income to its restaurant

  as a result of the COVID-19 pandemic. See Malaube, LLC v. Greenwich Ins. Co., No. 20-22615,

  2020 WL 5051581, at *1 (S.D. Fla. Aug. 26, 2020). In examining the commercial insurance policy

                                                   9
Case 1:20-cv-21525-UU Document 53 Entered on FLSD Docket 12/07/2020 Page 10 of 13




  at issue, Judge Torres found that the complaint failed to state a claim for coverage where the

  plaintiff “merely claim[ed] that two Florida Emergency Orders closed his indoor dining.” Id. at

  *8. Judge Torres determined that those allegations alone “cannot state a claim because the loss

  must arise to actual damage.” Id. Notably, Judge Torres compared the allegations in Mama Jo’s

  to the allegations in the Malaube complaint and explained that the plaintiff in Mama Jo’s “at least

  alleged that there was a physical intrusion (i.e. dust and debris) into his restaurant.” Id. In

  Malaube, on the other hand, the plaintiff failed to state a claim because “the restaurant merely

  suffered economic loss – not anything tangible, actual, or physical.” Id. Moreover, Judge Torres

  explained that the words “repair” and “replace” in the policy’s definition of “period of restoration”

  contemplated “physical damage to the insured premises.” Id. at *9.

         Similarly, Judge Bloom examined whether economic losses caused by a COVID-19

  business closure constituted a “direct physical loss” or “physical harm.” See Raymond H. Nahman

  DDS PA v. Hartford Cas. Ins. Co., No. 20-CV-22833, 2020 WL 6392841 (S.D. Fla. Nov. 2, 2020).

  In Nahman, the insurance policy at issue included business income, extra expense, and civil

  authority coverage. Id. at *3. Judge Bloom found that there was no coverage under the business

  income and extra expenses provisions because the complaint “fail[ed] to allege ‘direct physical

  loss of or physical damage to’ the property, which is a necessary component of coverage under

  those provisions.” Id.

         In addition to the two orders referenced above, federal district courts throughout the

  country have dismissed substantially similar COVID-19-related lawsuits for failing to state a claim

  for business income coverage. See, e.g., Infinity Exhibits, Inc. v. Certain Underwriters at Lloyd’s

  London, No. 20-CV-1605, 2020 WL 5791583, at *3 (M.D. Fla. Sept. 28, 2020) (“Here, there is no

  business income coverage and no civil authority coverage because the Amended Complaint fails



                                                   10
Case 1:20-cv-21525-UU Document 53 Entered on FLSD Docket 12/07/2020 Page 11 of 13




  to allege facts describing how the Property suffered any actual physical loss or damage. It is also

  apparent that any amendment would be futile under these circumstances.”); Seifert v. IMT Ins. Co.,

  No. 20-1102, 2020 WL 6120002, at *3 (D. Minn. Oct. 16, 2020) (granting motion to dismiss and

  finding that the plaintiff’s claims “fail to fall within the permissible realm of ‘direct physical loss,’

  as he cannot allege facts showing his properties were actually contaminated or damaged by the

  coronavirus.”); Travelers Cas. Ins. Co. of Am. v. Geragos & Geragos, No. CV 20-3619, 2020 WL

  6156584, at *4 (C.D. Cal. Oct. 19, 2020) (“[L]osses from inability to use property do not amount

  to “direct physical loss of or damage to property” within the ordinary and popular meaning of that

  phrase. Physical loss or damage occurs only when property undergoes a “distinct, demonstrable,

  physical alteration.” (quoting 10E, LLC v. Travelers Indem. Co. of Conn., No. 20-CV-04418, 2020

  WL 5359653, at *4 (C.D. Cal. Sept. 2, 2020)); Hillcrest Optical, Inc. v. Continental Cas. Co., No.

  20-CV-275, 2020 WL 6163142, at *9 (S.D. Ala. Oct. 21, 2020) (dismissing plaintiff’s complaint

  with prejudice because plaintiff failed to allege a “direct physical loss of property”).

          Here, just like in Malaube and Nahman, the Business Income and Extra Expense Coverage

  sections require “direct physical loss of or damage to property.” D.E. 24-1, p. 37; D.E. 24-2, p.

  37. Each section also contemplates a “period of restoration,” which, like in Malaube, uses the

  words “repair” and “replace” in its definition. In the Amended Complaint, Plaintiffs allege only

  (and in an entirely conclusory fashion) that “Plaintiffs . . . have suffered direct physical losses of

  or damage to their properties due to the suspension of their operations from the global COVID-19

  pandemic,” and that they “suffered both direct physical losses and damage to the properties in the

  form of diminished value, lost business income, a reduction in right of full ownership, and forced

  physical alterations during a period of restoration.” D.E. 20 ¶¶ 40, 48. But the Amended

  Complaint falls short of alleging that Plaintiffs’ properties sustained any physical damage. The



                                                     11
Case 1:20-cv-21525-UU Document 53 Entered on FLSD Docket 12/07/2020 Page 12 of 13




  Court thus finds that Plaintiffs’ allegations are insufficient as a matter of law to establish coverage

  under the Business Income or Extra Expense Coverage sections.

         C. Civil Authority Additional Coverage

         As for the Civil Authority Additional Coverage section, Defendants argue that the

  Amended Complaint “fail[s] to trigger the Policies’ civil authority coverage” because Plaintiffs

  fail to allege “physical loss or damage to property near the insured property,” or that “access to the

  insured property is prohibited because of that damage.” D.E. 24. According to Defendants, “the

  first requirement of the civil authority coverage is that there be direct physical loss that causes

  damage to property other than the insured property,” and the second requirement is that, as a result

  of that damage, “the civil authority must prohibit access to the insured location because the nearby

  property damage has created a dangerous condition.” Id. Defendants contend Plaintiffs fail to

  allege these elements.

         In Nahmad, Judge Bloom squarely addressed the coverage issue under a similar Civil

  Authority Coverage provision and found that the plaintiff failed to allege coverage under that

  provision. 2020 WL 6392841, at *9. In so finding, Judge Bloom reasoned that the complaint

  “allege[d] no physical harm to any properties in the immediate area, only suspensions and closures

  in general due to government orders,” and that the complaint failed to “allege that access to the

  scheduled premises was specifically prohibited by order of a civil authority.” Id. (internal

  quotation marks omitted). Judge Bloom explained that merely restricting access to the plaintiffs’

  business, without completely prohibiting access, “does not trigger coverage under the Policy’s

  Civil Authority provision.” Id.

         Here, similar to the insurance policy in Nahmad, the Civil Authority Additional Coverage

  section requires “action by a civil authority that prohibits access to the described premises,” as a



                                                    12
Case 1:20-cv-21525-UU Document 53 Entered on FLSD Docket 12/07/2020 Page 13 of 13




  result of “damage to property other than property at the described premises.” D.E. 24-1, p. 38;

  D.E. 24-2, p. 38. In the Amended Complaint, Plaintiffs fail to allege any physical damage to any

  property in the immediate area.       Instead, Plaintiffs generally allege that “[t]he COVID-19

  pandemic and the ensuing governmental orders . . . are physically impacting private commercial

  property in Miami-Dade County.” D.E. 20 ¶ 51. Moreover, Plaintiffs do not allege that access to

  their restaurants was completely prohibited by order of a civil authority. In fact, Plaintiffs

  expressly allege that Emergency Order 02-20 “restricted operating times for all restaurants within

  Miami-Dade County to 6 a.m. to 11 p.m. other than for delivery,” and that Emergency Order 03-

  20 had the effect of “closing all restaurants in Miami-Dade County other than for delivery or

  takeout.” D.E. 20 ¶¶ 45, 46. In other words, these orders did not prohibit customer access to

  Plaintiffs’ properties, but merely restricted access to indoor dining, while the restaurants remained

  open for delivery and takeout. Given these deficiencies, the Court finds that Plaintiffs fail to allege

  coverage under the Civil Authority Additional Coverage section.

  IV.    Conclusion

         For the foregoing reasons, Plaintiffs’ Amended Complaint is subject to dismissal. Given

  that Plaintiffs have already had an opportunity to amend their initial complaint, and because the

  Court finds that any further amendment would be futile, the dismissal is with prejudice.

  Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Motion (D.E. 24) is GRANTED. Plaintiffs’

  Amended Complaint is DISMISSED WITH PREJUDICE. It is further

         ORDERED AND ADJUDGED that the Clerk of Court SHALL close this case. All future

  hearings and deadlines are CANCELLED, and all pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Chambers, Miami, Florida, this 7th day of December, 2020.



                                                    13
  Copies furnished:                                        __________________________________
  All counsel of record                                    URSULA UNGARO
                                                           UNITED STATES DISTRICT JUDGE
